Exhibit 10.1


EXECUTION VERSION




FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April
18, 2017 (the “Effective Date”), is entered into by and among CASELLA WASTE
SYSTEMS, INC., a Delaware corporation (the “Parent”), its Subsidiaries (other
than the Excluded Subsidiaries and the Non-Borrower Subsidiaries) party hereto
(together with the Parent, the “Borrowers” and, each a “Borrower”), the Lenders
party hereto, and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”).
PRELIMINARY STATEMENTS
The Borrowers, the Administrative Agent and certain banks and other financial
institutions (the “Existing Lenders”) are parties to that certain Credit
Agreement dated as of October 17, 2016 (as in effect on the date hereof, the
“Credit Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement) pursuant to
which the Existing Lenders have made available to the Borrowers (i) Initial Term
Loans in an initial aggregate principal amount of $350,000,000 and (ii) a
Revolving Credit Facility in an initial aggregate principal committed amount of
$160,000,000.
Pursuant to Section 2.14 of the Credit Agreement, the Borrowers have requested
the provision of an Incremental Term Commitment for a new tranche of Term Loans
in an aggregate principal amount of $349,125,000 (collectively, the “Term B-1
Loans”), from certain Existing Lenders and other banks, financial institutions
and institutional Lenders reasonably satisfactory to the Administrative Agent
and the Borrowers (such other banks, financial institutions and institutional
Lenders that are not Existing Lenders, collectively, the “New Lenders” and,
together with the Existing Lenders that are party hereto, collectively, the
“Incremental Lenders”), the proceeds of which Term B-1 Loans shall be used to
refinance the Initial Term Loans (either via cash settlement or, in the case of
certain Existing Lenders via a cashless roll of Initial Term Loans into Term B-1
Loans), all as set forth herein.
This Amendment shall constitute an Increase Joinder referenced in Section 2.14
of the Credit Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:
1.Incremental Term Commitments. Upon the Effective Date (i) the Incremental Term
Commitment shall be provided by the Incremental Lenders (with allocations of
commitments to the Incremental Term Commitment to be determined by the
Administrative Agent in consultation with the Borrowers), (ii) the gross
proceeds of the Incremental Term Commitment allocated to Incremental Lenders
converting all or a portion of their Initial Term Loans to Term B-1 Loans
pursuant to the Incremental Term Commitment shall first be applied (whether by
cashless roll or cash settlement, as elected by each applicable Incremental
Lender) dollar-for-dollar to reduce the Initial Term Loans of such Incremental
Lender, and (iii) the Term B-1 Loans of each Incremental Lender shall be the
amount set forth opposite such Incremental Lender’s name on Annex I hereto. In
connection with the Incremental Term Commitment and the prepayment (whether by
cashless roll or cash settlement) of the Initial Term Loans to occur on the
Effective Date in connection with this Amendment, the Administrative Agent may
make such adjustments between and among the applicable Incremental Lenders as
are reasonably necessary to effectuate such Incremental Term Commitment and the
related uses thereof, so that the outstanding Term B-1 Loans are as set forth on
Annex I hereto as of the Effective Date. In connection therewith, the prepayment
of the Initial Term Loans on the Effective Date as provided herein, the
Borrowers shall pay any additional amounts required pursuant to





--------------------------------------------------------------------------------





Section 3.05 of the Credit Agreement only to any Term Lender who will not be an
Incremental Lender, and each Incremental Lender hereby waives any requirement
for the payment of any such amount to it pursuant to Section 3.05 of the Credit
Agreement in connection with the transactions contemplated hereby.
2.    Agreements related to Term B-1 Loans.
(a)    The Term B-1 Loans shall be made simultaneously by the Incremental
Lenders in accordance with their respective Applicable Percentages of the Term
B-1 Loans specified on Annex I. The proceeds of the Term B-1 Loans shall be used
by the Borrowers solely to refinance the Initial Term Loans as set forth herein.
Amounts borrowed pursuant to this Amendment that are repaid or prepaid may not
be reborrowed.
(b)    The “Incremental Term Loan Maturity Date” with respect to the Term B-1
Loans shall be October 17, 2023.
(c)    The Borrowers shall repay to the Term Lenders with Term B-1 Loans the
aggregate principal amount of the Term B-1 Loans in quarterly principal
installments equal to 0.25% of the initial aggregate principal amount of the
Term B-1 Loans on the Effective Date (which principal amounts shall be reduced
as a result of the application of prepayments made after the Effective Date in
accordance with the order of priority set forth in Section 2.05 of the Credit
Agreement), on the last Business Day of each March, June, September and December
(commencing on the last Business Day of the fiscal quarter ending June 30,
2017); provided, however, that the final principal repayment installment of the
Term B-1 Loans shall be repaid on the Incremental Term Loan Maturity Date
therefor and in any event shall be in an amount equal to the aggregate principal
amount of all Term B-1 Loans outstanding on such date.
(d)    The “Applicable Rate” for Term B-1 Loans shall be (i) in the case the
Consolidated Net Leverage Ratio is greater than 3.75:1, 1.75% per annum for Base
Rate Loans and 2.75% per annum for Eurodollar Rate Loans and (ii) in the case
the Consolidated Net Leverage Ratio is less than or equal to 3.75:1, 1.50% per
annum for Base Rate Loans and 2.50% per annum for Eurodollar Rate Loans.
Initially, the Applicable Rate in respect of the Term B-1 Loans shall be
determined based on the pricing level set forth in clause (i) of the immediately
preceding sentence. Thereafter, each increase or decrease in the Applicable Rate
in respect of the Term B-1 Loans resulting from a change in the Consolidated Net
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.04(c); provided, however, that if a Compliance Certificate is not delivered
within ten (10) days after the time periods specified in such Section 6.04(c),
then the pricing level set forth in clause (i) of the first sentence of this
definition of “Applicable Rate” shall apply as of the first Business Day
thereafter, subject to prospective adjustment upon actual receipt of such
Compliance Certificate. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate in respect of the Term
B-1 Loans shall be subject to the provisions of Section 2.10(b)of the Credit
Agreement.
(e)    At the time of the effectiveness of any Repricing Transaction (as defined
below) that is consummated prior to the six (6) month anniversary of the
Effective Date, the Borrowers agree to pay to the Administrative Agent, for the
ratable account of each Term Lender with Term B-1 Loans that are either prepaid,
repaid converted or otherwise subjected to a pricing reduction in connection
with such Repricing Transaction (including, if applicable, any Non-Consenting
Lender required to assign its Term B-1 Loans in connection therewith), a fee in
an amount equal to 1.00% of (x) in the case of a Repricing Transaction described
in clause (i) of the definition thereof, the




2



--------------------------------------------------------------------------------





aggregate principal amount of all Term B-1 Loans prepaid, refinanced, converted,
substituted or replaced in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction described in clause (ii) of the definition
thereof, the aggregate principal amount of all Term B-1 Loans outstanding on
such date that are subject to an effective pricing reduction pursuant to such
Repricing Transaction. Such fees shall be earned, due and payable upon the date
of the effectiveness of such Repricing Transaction. As used above, the term
“Repricing Transaction” means (i) any voluntary prepayment or repayment of all
or a portion of the Term B-1 Loans with the proceeds of, or any conversion or
replacement of Term B-1 Loans into, any new, converted or replacement syndicated
term loans the primary purpose of which is to reduce the All-In Yield of such
term loans relative to the All-In Yield of the Term B-1 Loans that are so
prepaid, repaid or converted and (ii) any amendment to the Credit Agreement the
primary purpose of which is to reduce the All-In Yield applicable to the Term
B-1 Loans; provided that the prepayment, refinancing or replacement of the Term
B-1 Loans in connection with a Change of Control shall not constitute a
Repricing Transaction.
(f)    The other terms and provisions of the Term B-1 Loans shall be (except as
otherwise set forth herein) identical to the Initial Term Loans. Without
limitation of the foregoing, the Term B-1 Loans shall have the same terms with
respect to voluntary and mandatory prepayments as the Initial Term Loans (except
as set forth above with respect to repricing protection) and shall rank pari
passu in right of payment and of security with the Revolving Credit Loans on the
same terms as the Initial Term Loans.
(g)    The parties hereto agree and acknowledge that for all purposes (i) this
Amendment shall be considered an “Increase Joinder”, (ii) the Term B-1 Loans
provided herein shall be considered “Incremental Term Loans” and “Term Loans”,
(iii) each Incremental Lender shall be considered a “Lender”, (iv) the term loan
facility provided hereunder shall be considered an “Incremental Facility”, and
(v) the commitment of each Incremental Lender hereunder to make Term B-1 Loans
pursuant to the terms hereof shall be considered an “Incremental Term
Commitment”, in each case as such terms are defined in and used in the Credit
Agreement.
(h)    The Borrowers agree that, promptly upon the request to the Administrative
Agent by any Incremental Lender, in order to evidence such Incremental Lender’s
Term B-1 Loan, the Borrowers will execute and deliver to such Incremental Lender
a promissory note in form and substance as reasonably requested by the
Administrative Agent, with appropriate insertions as to payee, date and
principal amount, payable to such Incremental Lender and in a principal amount
equal to the unpaid principal amount of the Term B-1 Loan made by such
Incremental Lender to the Borrowers.
(i)    Each New Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents and the exhibits and schedules thereto,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent, the
collateral agent, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and the collateral agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent or the collateral agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto;




3



--------------------------------------------------------------------------------





and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, as the case may be. Each New Lender acknowledges
and agrees that it shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall have all rights of a Lender thereunder.
(j)    The Lenders party hereto (which constitute Required Lenders), and the
Administrative Agent hereby waive the requirement under Section 2.05(a) of the
Credit Agreement to provide notice to the Administrative Agent not less than
three (3) Business Days prior to the prepayment of the Initial Term Loans to be
made hereunder. It is understood and agreed that this Agreement shall serve as
the notice referred to in Section 2.05(a) of the Credit Agreement.
(k)    Pursuant to this Amendment, the Borrower hereby requests a Term Borrowing
of Term B-1 Loans in an aggregate principal amount of $349,125,000, with such
Borrowing to be made on the Effective Date and to have an Interest Period ending
on May 17, 2017 (and each Incremental Lender hereby consents thereto).
(l)    For purposes of the Credit Agreement, the initial notice address of each
New Lender shall be as separately identified to the Administrative Agent.
(m)    For each New Lender, solely to the extent relevant and applicable,
delivered herewith to the Administrative Agent are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such New Lender may be required to deliver to the Administrative
Agent pursuant to Section 3.01(e) of the Credit Agreement.
(n)    The Lenders party hereto (which constitute Required Lenders), the
Borrowers and the Administrative Agent agree that the definition of “Maximum
Increase Amount” set forth in Section 1.01 of the Credit Agreement shall be
amended to read as follows:
“Maximum Increase Amount” means an amount not to exceed the greater of (i) the
sum of (A) $100,000,000 plus (B) the aggregate amount of all voluntary
prepayments and repurchases of Term Loans under the Term Facility and voluntary
permanent reductions of commitments under the Revolving Credit Facility
(including any voluntary prepayments and repurchases of Term Loans under the
Term Facility and voluntary permanent reductions of commitments under the
Revolving Credit Facility being made contemporaneously with Loans advanced under
Incremental Commitments funded pursuant to Section 2.14 under clause (i) of this
definition but excluding any amount of prepayments, repurchases and repayment
reductions that have been utilized by the Borrowers to incur Indebtedness
pursuant to clause (B) of Section 7.03(j) or with Loans advanced under
Incremental Commitments funded pursuant to Section 2.14 under clause (ii) of
this definition) and (ii) any additional amount so that, after giving effect to
such proposed Incremental Facility (measured assuming any Incremental Revolving
Commitment




4



--------------------------------------------------------------------------------





is fully drawn) any repayment of other indebtedness in connection therewith and
any other acquisition, disposition, debt incurrence, debt retirement and all
appropriate pro forma adjustment events (including events occurring subsequent
to the end of the applicable test period and on or prior to the date of such
incurrence), the Consolidated Secured Net Leverage Ratio as of the last day of
the most recently ended period of four consecutive fiscal quarters for which
financial statements have been delivered is not greater than 4.00 to 1.00.
3.    Representations and Warranties. By its execution hereof, each Borrower
hereby represents and warrants to the Administrative Agent and the Incremental
Lenders as follows:
(a)No Default has occurred and is continuing or will result from the borrowings
of the Term B-1 Loans on the Effective Date.
(b)The representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.04 of the Credit Agreement.
(c)The execution, delivery and performance of this Amendment and the
transactions contemplated hereby and thereby (i) are within the corporate (or
the equivalent company or partnership) authority of each of the Borrowers, (ii)
have been duly authorized by all necessary corporate (or other) proceedings,
(iii) do not conflict with or result in any material breach or contravention of
any Applicable Law to which any of the Borrowers is subject or any judgment,
order, writ, injunction, license or permit applicable to any of the Borrowers so
as to materially adversely affect the assets, business or any activity of the
Borrowers, and (iv) do not conflict with any provision of the corporate charter,
articles or bylaws (or equivalent other entity or partnership documents) of the
Borrowers or any material agreement or other material instrument binding upon
the Borrowers.
(d)This Amendment has been, duly executed and delivered by the Borrowers. The
execution, delivery and performance of this Amendment will result in valid and
legally binding obligations of the Borrowers enforceable against each in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium,
or other Applicable Laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.
(e) The execution, delivery, and performance by the Borrowers of this Amendment
and the transactions contemplated hereby and thereby, and the exercise by the
Administrative Agent or the Incremental Lenders of their respective rights and
remedies hereunder, do not require any approval or consent of, or filing with,
any Governmental Authority or other Person other than (i) those already
obtained, and copies of which have been delivered to the Administrative Agent,
and (ii) those permitted to be undertaken after the Closing Date.




5



--------------------------------------------------------------------------------





4.    Conditions to Effectiveness. This Amendment (including the Incremental
Term Commitment set forth herein) shall become effective upon the date on which
all of the following conditions precedent have been satisfied (or otherwise
waived in accordance with Section 10.01 of the Credit Agreement):
(a)    Counterparts of this Amendment. Receipt by the Administrative Agent of
counterparts of this Amendment executed by (i) a Responsible Officer of each of
the Borrowers, (ii) each of the Term Lenders (other than any Term Lender that
ceases to be a Term Lender in connection with the Incremental Term Commitment),
and (iii) each Incremental Lender providing any portion of the Incremental Term
Commitment on the Effective Date.
(b)    Notes. To the extent requested not later than two Business Days prior to
the Effective Date, the Administrative Agent shall have received Term Notes, if
any, executed by the Borrowers in favor of each Lender providing a portion of
the Incremental Term Commitment that requests such Term Notes, whether in
replacement of existing Term Notes or otherwise (provided that the delivery of
any Term Note in replacement of an existing Term Note pursuant to this
subsection (b) shall be subject to the prompt return after such delivery of such
existing Term Note to the Borrowers for cancellation); provided that any failure
to request such a Term Note in connection with the Effective Date shall not
limit the ability of any Lender to request a Note from time to time pursuant to
the Credit Agreement.
(c)    Responsible Officer’s Certificate(s). Receipt by the Administrative Agent
from the Parent or the applicable Borrower, of copies of one or more
certificates, each in form and substance reasonably satisfactory to the
Administrative Agent and together with all attachments identified below,
executed by a Responsible Officer of the Parent or applicable Borrower,
certifying in his/her capacity as such, that as of the Effective Date:
(i)    Resolutions. The attached resolutions or written consent (approving and
adopting this Amendment, the Incremental Term Commitment and the other
transactions set forth herein, authorizing the execution, delivery and
performance of this Amendment and duly adopted by the board of directors, board
of managers or other appropriate governing body of the Borrowers) is a true and
correct copy thereof and in full force and effect on the Effective Date.
(ii)    Organization Documents. The Organization Documents (including all
amendments thereto) of the Borrowers (A) have not been modified, amended,
rescinded or replaced since such Organization Documents were last delivered to
the Administrative Agent and continue to be in full force and effect as of the
Effective Date or (B) are attached thereto and are true and correct copies
thereof, in full force and effect as of the Effective Date and, in the case of
the certificate of formation or articles of incorporation or organization (as
the case may be) under this clause (B), shall be certified as of a recent date
by the appropriate Governmental Authority in each applicable Borrower’s
jurisdiction of incorporation or formation.
(iii)    Good Standing Certificates. Such document(s) and certification(s) as
reasonably required by the Administrative Agent to evidence that each Borrower
is duly organized or formed, validly existing, in good standing (to the extent
applicable) and qualified to engage in business in such Borrower’s jurisdiction
of incorporation or formation as of the Effective Date.




6



--------------------------------------------------------------------------------





(iv)    Incumbency. Each Responsible Officer identified on the attached
incumbency certificate is authorized to execute this Amendment and any other
Loan Document, certificate and other document being delivered in connection
herewith or therewith.
(v)    Maximum Increase Amount. The aggregate amount of the Term B-1 Loans do
not exceed the Maximum Increase Amount pursuant to clause (ii) of the definition
thereof (after giving effect to the contemporaneous repayment of the Initial
Term Loans).
(d)    Opinions. Receipt by the Administrative Agent of an opinion or opinions
of counsel for certain of the Borrowers requested by the Administrative Agent,
dated the Effective Date and addressed to the Administrative Agent and the
Incremental Lenders, in form and substance reasonably acceptable to the
Administrative Agent (which shall include, without limitation, opinions with
respect to the enforceability of this Amendment under New York law, the valid
existence of such Borrowers and opinions as to the non-contravention of such
Borrowers’ organizational documents).
(e)    PATRIOT Act. The Parent and each of the other Borrowers shall have
provided to the Administrative Agent and the Incremental Lenders all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act, that has been reasonably
requested in writing not less than ten days prior to the Effective Date.
(f)    Prepayment of Term Loans. Concurrently with the Effective Date and the
incurrence of the Term B-1 Loans, (i) the Initial Term Loans of each Incremental
Lender that is a Term Lender intending to convert all or a portion of its
Initial Term Loans to Term B-1 Loans shall be prepaid (whether by cashless roll
or cash settlement, as elected by each such Incremental Lender) in an amount
equal to the Term B-1 Loans provided by such Incremental Lender (or, if less,
all of such Incremental Lender’s converted Initial Term Loans), and (ii) the
Initial Term Loans of all other Term Lenders shall be prepaid, in each case with
all accrued and unpaid interest on the prepaid Initial Term Loans and, except to
the extent waived by the Incremental Lenders pursuant to Section 1 hereof, and
any amounts required under Section 3.05 of the Credit Agreement. In addition,
concurrently with the Effective Date the Administrative Agent shall make such
other adjustments as are necessary so that each Lender’s respective share of the
Term B-1 Loans shall be consistent with Annex I.
(g)    Fees. The Borrowers shall have paid on or before the Effective Date, to
the Person to whom such fees are owing, any fees required to be paid pursuant to
the Fee Letter relating to this Amendment dated as of March 31, 2017, between
the Parent and MLPFS.
(h)    Expenses. Unless waived by the Administrative Agent, the Borrowers shall
have paid (or concurrently with the Effective Date shall pay) all reasonable
out-of-pocket expenses incurred by Merrill Lynch, Pierce Fenner & Smith
Incorporated in its capacity as Lead Arranger and the Administrative Agent
(limited, in the case of legal fees and expenses to one primary counsel) to the
extent invoiced at least two Business Days (or such shorter period as the
Borrowers may agree) prior to the Effective Date; provided that any such invoice
shall not thereafter preclude a final settling of accounts between the
Borrowers, the Administrative Agent and Merrill Lynch, Pierce Fenner & Smith
Incorporated.




7



--------------------------------------------------------------------------------





Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement or the Credit Agreement, for purposes of
determining compliance with the conditions specified in this Section 4, each
Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
5.    Effect of this Amendment. Each Borrower agrees that, except as expressly
provided herein, (a) the Credit Agreement, the Security Agreement, the Pledge
Agreement, each other Security Document and each other Loan Document shall
remain unmodified and in full force and effect, and (b) this Amendment shall not
be deemed to (i) be a waiver of, consent to, a modification of or amendment to
any other term or condition of the Credit Agreement, the Security Agreement, the
Pledge Agreement, any other Security Document any other Loan Document or any
other agreement by and among any of the Borrowers, on the one hand, and the
Administrative Agent or any Lender, on the other hand, (ii) prejudice any right
or rights which the Administrative Agent or the Lenders may now have or may have
in the future under or in connection with the Credit Agreement, the Security
Agreement, the Pledge Agreement, any other Security Document, any other Loan
Document or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, or (iii) be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrowers or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement, the Security Agreement, the Pledge Agreement, any other
Security Document, or any other Loan Document or any rights or remedies arising
in favor of the Administrative Agent or the Lenders under or with respect to any
such documents. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby. This Amendment shall be
deemed incorporated into, and a part of, the Credit Agreement, and shall
constitute a “Loan Document” under and as defined in the Credit Agreement.
6.    Reaffirmation. Each Borrower (a) acknowledges and consents to all of the
terms and conditions of this Amendment, (b) confirms and reaffirms all of its
obligations under the Loan Documents, (c) confirms and reaffirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
as security for the payment and performance of the Obligations outstanding on
the Effective Date immediately prior to the effectiveness of the amendments
provided by this Amendment and any Obligations outstanding at any time
thereafter under the Credit Agreement, and (d) agrees that this Amendment and
all documents executed in connection herewith (i) do not operate to reduce or
discharge such Borrower’s obligations under the Loan Documents (other than the
Initial Term Loans) and (ii) in no manner impair or otherwise adversely affect
any of the Liens granted in or pursuant to the Loan Documents.
7.    Miscellaneous.
(a)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors and assigns.
(b)    THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.17 AND 10.18
OF THE CREDIT AGREEMENT, AS APPLICABLE, RELATING TO GOVERNING LAW, VENUE AND
WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.




8



--------------------------------------------------------------------------------





(c)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment. This Amendment may not be amended except in accordance with the
provisions of Section 10.01 of the Credit Agreement.
(d)    If any provision of this Amendment or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
8.    FATCA. For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the Effective Date,
the Borrowers and the Administrative Agent shall treat (and the Incremental
Lenders hereby authorize the Administrative Agent to treat) the Loans under the
Credit Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
[Signature Pages Follow]








9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS:


CASELLA WASTE SYSTEMS, INC.




By: /s/ Edmond R. Coletta    
Name:    Edmond R. Coletta
Title:    Senior Vice President and Chief Financial Officer




ALL CYCLE WASTE, INC.
BLOW BROS.
BRISTOL WASTE MANAGEMENT, INC.
C.V. LANDFILL, INC.
CASELLA MAJOR ACCOUNT SERVICES, LLC
CASELLA RECYCLING, LLC
CASELLA RENEWABLE SYSTEMS, LLC
CASELLA TRANSPORTATION, INC.
CASELLA WASTE MANAGEMENT OF MASSACHUSETTS, INC.
CASELLA WASTE MANAGEMENT OF N.Y., INC.
CASELLA WASTE MANAGEMENT OF PENNSYLVANIA, INC.
CASELLA WASTE MANAGEMENT, INC.
CASELLA WASTE SERVICES OF ONTARIO LLC
CHEMUNG LANDFILL LLC
COLEBROOK LANDFILL LLC
FOREST ACQUISITIONS, INC.
GRASSLANDS INC.
GROUNDCO LLC
HAKES C&D DISPOSAL, INC.
HARDWICK LANDFILL, INC.
HIRAM HOLLOW REGENERATION CORP.
KTI BIO FUELS, INC.
KTI ENVIRONMENTAL GROUP, INC.




By: /s/ Edmond R. Coletta    
Name: Edmond R. Coletta
Title: Vice President and Treasurer


Casella Waste Systems, Inc.
First Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------







KTI OPERATIONS, INC.
KTI SPECIALTY WASTE SERVICES, INC.
KTI, INC.
MAINE ENERGY RECOVERY COMPANY, LIMITED PARTNERSHIP
NEW ENGLAND WASTE SERVICES OF ME, INC.
NEW ENGLAND WASTE SERVICES OF N.Y., INC.
NEW ENGLAND WASTE SERVICES OF VERMONT, INC.
NEW ENGLAND WASTE SERVICES, INC.
NEWBURY WASTE MANAGEMENT, INC.
NEWSME LANDFILL OPERATIONS LLC
NEWS OF WORCESTER LLC
NORTH COUNTRY ENVIRONMENTAL SERVICES, INC.
NORTHERN PROPERTIES CORPORATION OF PLATTSBURGH
OXFORD TRANSFER STATION, LLC
PINE TREE WASTE, INC.
SCHULTZ LANDFILL, INC.
SOUTHBRIDGE RECYCLING & DISPOSAL PARK, INC.
SUNDERLAND WASTE MANAGEMENT, INC.
THE HYLAND FACILITY ASSOCIATES
TOMPKINS COUNTY RECYCLING LLC
WASTE-STREAM INC.


By: /s/ Edmond R. Coletta    
Name: Edmond R. Coletta
Title: Vice President and Treasurer


Casella Waste Systems, Inc.
First Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent and a Term B-1 Lender




By: /s/ Michael Contreras    
Name:    Michael Contreras
Title:    Vice President














































Casella Waste Systems, Inc.
First Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






[Lender signature pages on file with Administrative Agent.]
























































































    
    


Casella Waste Systems, Inc.
First Amendment to Credit Agreement
Signature Pages



--------------------------------------------------------------------------------






Annex I


[On file with Administrative Agent]



